DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,137,696 in view of Asano et al. [US 2016/0238954]. 
For claim 1, Claim 1 of the Patent anticipates a lithography apparatus for transferring a pattern of an original to shot regions two-dimensionally arrayed on a substrate (a lithography apparatus for performing a process of transferring a pattern of an original to each of shot regions two-dimensionally arrayed on a substrate recited in claim 1 of the Patent), comprising: 
a stage that moves while holding the substrate (a stage that moves while holding one of the substrate and the original recited in claim 1 of the Patent); 
a control unit configured to control a movement of the stage to a target (a control unit configured to control the process for the shot region [...] control unit corrects a target position of the stage recited in claim 1 of the Patent; and 
an obtaining unit configured to obtain a positional shift amount of a mark provided in the shot regions (a measurement unit configured to measure, when performing the process, a positional shift amount between a mark provided on the original and a mark provided in each of the shot regions recited in claim 1 of the Patent), 
wherein the control unit performs a process of moving the stage so as to be a target position of the stage corresponding to each shot region of a plurality of first shot regions included in a first row among the shot regions, along an array direction of shot regions included in the first row, and then performs a process of moving the stage so as to be a target position of the stage corresponding to each shot region of a plurality of second shot regions included in a second row parallel to the first row among the shot regions, along an array direction of shot regions included in the second row (a control unit configured to control the process for the shot region so that after the process is performed successively for a plurality of first shot regions included in a first row, the process is performed successively for a plurality of second shot regions included in a second row adjacent to the first row recited in claim 1 of the Patent), and 
wherein when a process of moving the stage to the initial second shot region among the plurality of second shot regions is performed, the control unit corrects a target position of the stage when the process of moving the stage to the initial second shot region is performed, based on a positional shift amount obtained by the obtaining unit when a process of moving the stage to the first shot region, among the plurality of first shot regions, whose distance from the initial second shot region is within a set distance, is performed (the process is performed for the initial second shot region among the plurality of second shot regions, the control unit corrects a target position of the stage when the process is performed for the initial second shot region, based on the positional shift amount measured by the measurement unit when the process is performed for the first shot region, among the plurality of first shot regions, whose distance from the initial second shot region is within a set distance recited in claim 1 of the Patent).

The Patent fails to claim a control unit configured to control a movement of the stage to a target position using an encoder configured to measure a position of the stage.
Asano teaches a control unit configured to control a movement of the stage to a target position using an encoder configured to measure a position of the stage (positioning based on detected position by encoder, see [0032]-[0033], and [0043]).
It would have been obvious to one of ordinary skill in the art to provide an encoder for position measurement to control movement of the substrate stage as taught by Asano in the claim control as recited in claim 1 of the Patent, because the encoder allows for ensuring the accuracy in the positioning of the substrate stage by feedback control.
Claims 2-12 and 1 of the Patent correspond to the respective claims 3-12, 14, and 13 of the application. Claim 14 of the Patent corresponds to claims 15 and 16 of the application for the same reasons in the combination as applied to claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759